—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered December 20, 1999, convicting defendant, after a jury trial, of three counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s challenges to the court’s preliminary and final instructions as to the presumption of innocence and defendant’s right to refrain from testifying are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s instructions clearly conveyed the appropriate legal principles (see, People v Fields, 87 NY2d 821). We note specifically that language to the effect that defendant was presumed innocent “until,” or “unless and until” the People had proved his guilt beyond a reasonable doubt could not, in context, have been interpreted by the jury as expressing the court’s expectation of a guilty verdict (People v Medina, 178 AD2d 177, lv denied 79 NY2d 950).
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Williams, Ellerin, Friedman and Marlow, JJ.